—Order, Supreme Court, New York County (Walter Tolub, J.), entered September 13, 1996, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this personal injury and wrongful death action, the IAS Court properly granted defendant summary judgment based upon testimony and documentary evidence showing that fleas infected with murine typhus were not found on rats in the neighborhood of the firehouse where the decedent had worked, such that it was mere speculation to claim that the decedent contracted the disease at the firehouse rather than elsewhere (see, Bernstein v City of New York, 69 NY2d 1020, 1021-1022). *111Concur—Ellerin, J. P., Wallach, Williams, Andrias and Colabella, JJ.